Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 and 8 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Su (US 6,149,784). 
Regarding claim 1, Su teaches a shield (102) encircling a sputtering target (80) that faces a substrate support (20) in a substrate processing chamber, the shield comprising:  
5(a) an outer band (102) having a diameter sized to encircle the sputtering target (80), the outer band having upper and bottom ends (Fig. 1), and the upper end having a tapered surface extending radially outwardly and adjacent to the sputtering target (Fig. 2); 
(b) a base plate (104, Fig. 1) extending radially inward from the bottom end of the outer band (102); 
and 10(c) an inner band (106) joined to the base plate and at least partially surrounding a peripheral edge of the substrate support (20).  
Regarding claim 2, Su teaches the outer and inner bands are cylindrical (Fig. 1, col. 6, ln. 25-30).  
Regarding claim 153, Su teaches the outer band, base plate and inner band comprise a unitary monolith (Fig. 1).  
Regarding claim 4, Su teaches the unitary monolith has a continuous surface without interfaces (Fig. 1).  

Regarding claim 256, Su teaches the height of the inner band is smaller than the height of the outer band (Fig. 1).  
Regarding claim 8, Su teaches a gap between the inner and outer bands that is capable of hindering ingress of plasma species into this region (col. 5, ln. 33-50).  
Claim 20 is rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Tang (US 6,149,776). 
Regarding claim 20, Tang teaches a sputtering target (116) capable of fitting within a shield (322) and resting on an isolator (126) in a substrate processing chamber (Fig. 1 and 2), the sputtering target comprising: 
a sputtering plate (304, Fig. 3) composed of a sputtering material to be sputtered onto the substrate, the sputtering plate comprising a sloped edge (310, Fig. 3); and  
5a backing plate (302)82) for supporting the sputtering plate, the backing plate comprising a peripheral ledge (314, Fig. 3) which extends beyond the sloped edge (310) of the sputtering plate, the peripheral ledge comprising a footing which rests on the isolator (316) in the chamber, and an inner bump (332) which is shaped and sized to reduce deposition of sputtering deposits on the isolator and shield (col. 6, ln. 20-50).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su as applied to claim 1 above. 
Regarding claim 7, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
The Examiner takes the position that while Su does not teach the height of the inner band is 0.8 times smaller than the height of the outer band the shield of Su would not perform different than the claimed shield. 
Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su as applied to claim 1 above in view of Hosokawa (US 5,518,593).
Regarding claim 9, Su does not teach a heat exchanger having a plate sized 35to fit around the shield, the plate comprising a conduit with an inlet and outlet to flow heat exchange fluid therethrough.  
Hosokawa teach a heat exchanger having a plate (95, Fig. 8) sized 35to fit around the shield (91, 92, 94), the plate comprising a conduit (76) with an inlet and outlet to flow heat exchange fluid therethrough (Fig. 15.  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shield of Su by providing a heat exchanger having a plate sized 35to fit around the shield, the plate comprising a conduit with an inlet and outlet to flow heat exchange fluid therethrough, as taught by Hosokawa, because it would reduce particles by preventing peeling of sputter deposited material from chamber surfaces (col. 3, ln. 50). 
.  
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su and Hosokawa as applied to claim 9 above, and further in view of Forster (US 6,190,513). 
Regarding claim 12, Su does not teach a ledge having an opening, and a fastener shaped and sized to pass through the opening to fasten the shield to the heat exchanger.  
Forster teaches a ledge (feedthrough standoff, 128)  having an opening, and a fastener shaped and sized to pass through the opening to fasten the shield to a supporting shield (col. 6, ln. 20-35) because it would insulate one shield from the other.   
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shield and heat exchanger of Su by providing the shield with a ledge having an opening, and a fastener shaped and sized to pass through the opening to fasten the shield to the heat exchanger, as taught by Forster, because it would insulate one shield from the other (col. 6, ln. 20-25). 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su and Hosokawa as applied to claim 9 above, and further in view of Hong (US 2001/0007302). 
Regarding claim 13, Black does not teach an integrated source coil that is capable of generating a plasma in the chamber.  
Hong teach an integrated source coil that is capable of generating a plasma in the chamber ([0022], Fig. 3)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the heat exchanger of Black by providing an integrated source coil that is capable of generating a plasma in the chamber, as taught by Hong, because it would provide sputtering at sufficiently high rates to reduce non-uniformity in the deposition layer on the substrate [0009]. 
Claims 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa (US 5,518,593) in view of Black (US 6,432,203). 
Regarding claim 14, Black teaches a heat exchanger for cooling a shield in a substrate processing chamber, the heat exchanger comprising: 
15(a) a plate (95, Fig. 21) comprising an aperture shaped and sized to fit around the shield (94); 
and (b) a conduit (130, 76, Fig. 21) in the plate, the conduit comprising a plurality of legs that are interconnected in a polygonal pattern (Fig. 4)  around the aperture, and the polygonal conduit comprising an inlet and outlet to flow heat exchange fluid therethrough (Fig. 15).  
Hosokawa does not teach the conduit is a polygon. 
Black teaches the conduit (91) is a polygon for flowing heat exchange therethrough. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the conduit of Hosokawa by providing the conduit is a polygon, as taught by Black, because it would provide a seal and allow gas to be used as the heat exchange medium (col. 6, ln. 35-45).  
Regarding claim 2015, Hosokawa teaches the plate (95) has an outer perimeter that is a polygon with a plurality of sides (Fig. 4).  
Regarding claim 16, Hosokawa teaches herein each leg of the conduit extends at an angle of about 90 degrees. 
The Examiner takes the angle of extension would allow different polygons to be formed.  Therefore one of ordinary skill in the art would recognize that the angle of extension would be a result effective variable allowing different shapes to be formed.  
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 17, Hosokawa does not teach the channels are covered by a cover plate. 
Black teaches channels (91) that are each covered by a cover plate (seals col. 6, ln. 35-45).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channels of Hosokawa by providing the channels are covered by a cover plate, as taught by Black, because it would seal the channel and allow gas to be used as the heat exchange medium (col. 6, ln. 35-45).  
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa and Black as applied to claim 14 above, and further in view of Su (US 6,149,784). 
Regarding claim 18, neither Hosokawa nor Black teach a circular aperture. 
Su teaches the aperture is circular because it would allow sputtering onto a 200 mm wafer (col. 6, ln. 23-30). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aperture of Hosokawa by providing a circular aperture, as taught by Su, because it would allow sputtering onto a 200 mm wafer. 
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hosokawa and Black as applied to claim 15 above, and further in view of Hong (US 2001/0007302). 
Regarding claim 19, Black does not teach an integrated source coil that is capable of generating a plasma in the chamber.  
Hong teach an integrated source coil that is capable of generating a plasma in the chamber ([0022], Fig. 3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN J BRAYTON/Primary Examiner, Art Unit 1794